Citation Nr: 1711128	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-39 756	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), depression, dysthymic disorder, obsessive compulsive disorder (OCD), and anxiety neurosis.

3.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS) prior to May 20, 2016, and a rating in excess of 30 percent as of May 20, 2016, for IBS with gastroesophageal reflux disease (GERD).

4.  Entitlement to a compensable rating for chronic papillary allergic conjunctivitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal was last before the Board in March 2016, when it was remanded for further development.

An August 2016 rating decision assigned a higher 30 percent rating for IBS with gastroesophageal reflux disease (GERD), effective May 20, 2016.  That rating does not represent a grant of the maximum benefits allowable.  Therefore, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for hemorrhoids due to IBS with GERD has been raised by the record in several VA examinations, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for headaches and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to May 20, 2016, the Veteran's IBS was manifested mainly by nausea, some bloating, and constant constipation.

2.  Since May 20, 2016, the Veteran's IBS with GERD has been manifest by alternating diarrhea and constipation, but no material weight loss, anemia ,or other symptoms productive of severe impairment of health.

3.  Prior to February 1, 2011, the Veteran's chronic papillary allergic conjunctivitis was inactive, with no compensable residuals.

4.  Resolving reasonable doubt in favor of the Veteran, from February 1, 2011, to February 1, 2012, the Veteran's chronic papillary allergic conjunctivitis was active.

5.  As of February 2, 2012, the Veteran's chronic papillary allergic conjunctivitis was inactive, with no compensable residuals.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2016, the criteria for a rating in excess of 10 percent for IBS were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346-7319 (2016).

2.  As of May 20, 2016, the criteria for a rating in excess of 30 percent for IBS with GERD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346-7319 (2016).

3.  Prior to February 1, 2011, the criteria for a compensable rating for chronic papillary allergic conjunctivitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.79, Diagnostic Code 6018 (2016).

4.  From February 1, 2011 to February 1, 2012, the criteria for a 10 percent rating for chronic papillary allergic conjunctivitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.79, Diagnostic Code 6018 (2016).

5.  As of February 2, 2012, the criteria for a compensable rating for chronic papillary allergic conjunctivitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.79, Diagnostic 6018 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements have been met with regard to the Veteran's appeal.  A November 2009 letter notified the Veteran of the information needed to substantiate and complete her claims for increased disability ratings, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued the notification letter prior to the adjudication of these issues, the notice was timely.  The notice required is notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The November 2009 letter complied with the notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support the claims for increased ratings.

The Veteran was provided VA examinations in connection with the claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the most recent May 2016 examinations substantially complied with the remand directives, and the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board adjudicating the appeals.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Increased Ratings

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

However, separate ratings may be assigned for separate periods of time based on the facts found.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

IBS with GERD

The RO has rated IBS 10 percent prior to May 20, 2016, and IBS with GERD has been rated 30 percent as of May 20, 2016, under Diagnostic Code 7346-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Diagnostic Code 7346 for hiatal hernia, used for rating GERD, provides that a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations production of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

Diagnostic Code 7319 for irritable colon syndrome, to include spastic colitis, mucous colitis, etc., provides that a 30 percent rating is warranted for severe symptoms; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate symptoms; frequent episodes of bowel disturbance or abdominal distress.  A 0 percent rating is warranted for mild symptoms; disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

On December 2008 VA examination, the Veteran reported constipation, gas, and stabbing pains in the right lower quadrant.  She stated she had tried numerous medications for the problem, and that at times she did not have a bowel movement for more than two days.  She reported a history of nausea less than weekly, with constant constipation, but no vomiting, diarrhea, signs of significant weight loss or malnutrition, or signs of anemia.  The examiner noted that pain caused significant effects on occupation, but no effect on the Veteran's usual daily activities.

On August 2009 VA examination, the Veteran denied a history of nausea, vomiting, constipation, diarrhea, and other symptoms.

On December 2009 VA examination, the Veteran reported that the majority of the time, she had constipation with bloating and pain to the lower abdominal region and right lower quadrant.  She described bright red bleeding intermittently, bowel movements once a week, "trapped gas pains," and frequently missing work due to the symptoms.  She reported taking several medications with poor results.  She stated she had nausea several times a week, constant constipation, and moderate intestinal pain several times per month lasting one to three days.  She denied other symptoms, and the examiner noted there were no signs of anemia or weight loss or malnutrition.  The Veteran was employed and stated she lost ten weeks from work in the past year due to IBS.  The examiner noted weakness, fatigue, and pain caused significant effects on the Veteran's general occupation and increased absenteeism from work, with mild effects on usual daily activities.

On May 2016 VA examination, the Veteran reported that since the last VA examination, her IBS caused more diarrhea with urge incontinence.  She stated she had constipation with stomach and back pains, and she felt like her bowel movements were not complete.  She had intermittent bright red rectal bleeding with diarrhea and constipation, and the examiner stated she had known internal hemorrhoids.  The Veteran reported she was unable to take any fiber products due to gas, but she used stool softeners, enemas, suppositories, and laxatives as needed, as well as prescription medication for abdominal cramps.  The examiner noted that continuous medication was not required to control the Veteran's symptoms.  Symptoms included nausea and alternating diarrhea and constipation, with diarrhea two or three times a month, sometimes lasting up to two days.  The Veteran reported usually having a bowel movement daily, but at times not having one for up to two weeks.  The examiner noted the Veteran had episodes of bowel disturbance with abdominal distress or exacerbations or attacks seven or more times in the past twelve months, but no weight loss or malnutrition.  The Veteran reported that diarrhea sometimes interfered with work, but that she worked from home.

The Veteran also reported taking continuous medications for GERD, and that she continued to have symptoms but that they had improved.  She stated that she woke one or two times per week choking and feeling like she was going to vomit, with "stuff coming up in her throat."  She reported symptoms of pyrosis and reflux, with sleep disturbances and nausea four or more times per year lasting less than a day.  No other symptoms were noted, and GERD had no impact on the Veteran's ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's IBS with GERD does not warrant ratings higher than those already assigned.  There preponderance of the evidence is against a finding that prior to May 20, 2016, IBS caused persistently recurrent epigastric distress or severe symptoms of diarrhea or alternating diarrhea and constipation.  The Board finds that prior to May 20, 2016, the Veteran's symptoms more nearly approximated frequent episodes of bowel disturbance or abdominal distress and moderate symptoms.  At an August 2009 VA examination, the Veteran denied symptoms.  At the December 2009 examination, she stated that she had intestinal pain several times per month for one to three days, which seems frequent.  But, the Board finds that constant abdominal distress and diarrhea or alternating diarrhea and constipation were not shown.

The Board finds that preponderance of the evidence is also against a finding that since May 20, 2016, IBS with GERD caused material weight loss or other symptoms productive of severe impairment of health.  The evidence does not show material weight loss or severe impairment of health.  The May 2016 VA examination found no weight loss or malnutrition.  The Board can find no basis for higher ratings, including under different diagnostic codes, such as Diagnostic Code 7305.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's IBS with GERD.  The preponderance of the evidence does not show that higher ratings are warranted, nor that further staged ratings are appropriate.

Accordingly, the Board finds that entitlement to a rating greater than 10 percent for IBS prior to May 20, 2016, and a rating in excess of 30 percent as of May 20, 2016, for IBS with GERD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Conjunctivitis

The Veteran's chronic papillary allergic conjunctivitis has been rated under Diagnostic Code 6018.  Under Diagnostic Code 6018, chronic conjunctivitis (nontrachomatous) that is active, with objective findings such as red, thick conjunctivae, mucous secretions, etc., is rated 30 percent.  Inactive chronic conjunctivitis is rated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018 (2016).

On November 2009 VA examination, the Veteran reported taking several allergy medications, but denied eye drops specifically for her eyes.  Visual acuity examination found uncorrected distance vision of the left eye of 20/150 and corrected distance vision of 20/20, and uncorrected distance vision of the right eye of 20/200 and corrected distance vision of 20/20.  The uncorrected near vision was 20/70 bilaterally and corrected near vision was 20/20 bilaterally.  The examiner noted that the Veteran had a history of chronic allergic conjunctivitis with no true symptoms at the time.  She had mild papillae on both lids.

On December 2009 private eye examination, the Veteran's eyes were normal with no complaints of symptoms of conjunctivitis.  On February 2011 private eye examination, the Veteran reported bilateral itchy, irritated, and watery eyes that burned.  No systemic medications were taken at that time.  The diagnosis was seasonal allergic conjunctivitis.  A mild conjunctival injection was noted on slit lamp examination.  Further examination found clean, healthy eyelids and lashes that were free of defect.  On February 2012 private eye examination, the Veteran's eyes were normal, and she did not complain of conjunctivitis symptoms.  A slit lamp examination found that the bulbar and palpebral conjunctiva were healthy and white.  

On May 2016 VA examination, the Veteran reported burning, itching with a gritty sensation, and runny eyes for the allergy season.  Visual acuity examination found uncorrected distance vision of 20/200 bilaterally and corrected distance vision of 20/240 or better.  The uncorrected and corrected near vision was 20/40 bilaterally.  No other eye problems were noted.  The examiner stated that while the Veteran endorsed recent symptoms of papillary conjunctivitis, there were no positive findings to support a diagnosis at the time of the examination.

On review of the record, the Board finds that the disability picture presented by the Veteran's chronic papillary allergic conjunctivitis does not warrant a compensable rating prior to February 1, 2011, since during that period, the Veteran's conjunctivitis was inactive, and without any impairment in visual acuity, visual fields, or muscle function, there is no basis for a compensable rating.  38 C.F.R. § 4.79, Diagnostic Codes 6066, 6010 or 6011, 6014-6026, 6029-6037, 6061-6065, 6080, 6081, 6090, 6091 (2016).  While the Veteran has a refractive error of the eyes, that is not a disability for VA purposes.  38 C.F.R. § 3.303 (2016).  The evidence does not show any compensable symptoms of conjunctivitis prior to February 1, 2011.

Resolving reasonable doubt in favor of the Veteran, as of February 1, 2011 the date of the private eye examination showing seasonal allergic conjunctivitis, the Veteran met the criteria for a higher 10 percent rating for active chronic conjunctivitis.  While the Veteran did not have red, thick conjunctivae or mucous secretions, the private examiner noted mild conjunctival injection, or redness, at that time.  That rating was warranted until the February 2, 2012, private eye examination that showed no symptoms of active chronic conjunctivitis, nor other compensable residuals.  

As of February 2, 2012, the Board finds that a compensable rating is not warranted as the Veteran's chronic conjunctivitis was inactive and there was no other basis for a compensable rating.  38 C.F.R. § 4.79 (2016).  The evidence does not show any eye disability as of February 2, 2012, that is the result of the service-connected conjunctivitis.

In making these determinations, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's chronic papillary allergic conjunctivitis.

Accordingly, the Board finds that entitlement to a compensable disability rating is denied, except for the period from February 1, 2011, to February 2, 2012, during which a 10 percent rating, but not higher, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's IBS with GERD and chronic papillary allergic conjunctivitis.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's IBS with GERD is manifested mainly by nausea and alternating diarrhea and constipation.  Chronic papillary allergic conjunctivitis has been largely inactive, with some subjective symptoms of itching and irritation and mild findings during the period for which a 10 percent rating has been assigned.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the ratings for IBS with GERD and chronic papillary allergic conjunctivitis are not warranted.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to May 20, 2016, entitlement to a rating in excess of 10 percent for IBS is denied.

As of May 20, 2016, entitlement to a rating in excess of 30 percent for IBS with GERD is denied.

Prior to February 1, 2011, entitlement to a compensable rating for chronic papillary allergic conjunctivitis is denied.

From February 1, 2011, to February 1, 2012, entitlement to a 10 percent rating, but not higher, for chronic papillary allergic conjunctivitis is granted.

As of February 2, 2012, entitlement to a compensable rating for chronic papillary allergic conjunctivitis is denied.

REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding these service connection claims, it is necessary to afford the Veteran every possible consideration.

In the March 2016 remand, the Board ordered VA examinations to determine the etiology of headaches a psychiatric disability.  The May 2016 opinions received in response are incomplete because the headaches examiner did not address whether the Veteran's headaches were caused or aggravated by service-connected hypertension, and the PTSD examiner did not discuss the Veteran's reported problems in service and insomnia, as directed.  Remand is necessary to ensure compliance with the Board remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record updated to the present records of all VA or private treatment the Veteran has received for the headaches and a psychiatric disorder; to specifically include treatment records from the Central Texas Veterans Health Care System from April 2016 to the present.

2.  Then, schedule the Veteran for a VA headaches examination.  The examiner must review the claims file and should note that review in the report.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (50 percent or higher probability) that the Veteran has diagnosed headaches related to service or any event of service?

(b) Is it at least as likely as not (50 percent or higher probability) that the Veteran has headaches that are proximately due to the service-connected hypertension?

(c) Is it at least as likely as not (50 percent or higher probability) that the Veteran has headaches that have been aggravated by the service-connected hypertension?

(d) The examiner should also comment on the Veteran's complaints of headaches associated with use of the birth control pill.  Detailed reasons for all opinions should be provided.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and should note that review in the report.  Based on the record, the examiner should provide responses to the following:

(a) Diagnose all psychiatric disorder and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b) Is it at least as likely as not (50 percent or higher probability) that the Veteran has a psychiatric disorder that is related to service or any event of service?

(c) Is it at least as likely as not (50 percent or higher probability) that the Veteran has any psychiatric disorder that is proximately due to the service-connected disabilities?

(d) Is it at least as likely as not (50 percent or higher probability) that the Veteran has any psychiatric disorder that have been aggravated by the service-connected disabilities?

(e) The examiner should also comment on the Veteran's reported history of psychiatric problems in service, to include complaints of insomnia during and after service, and the lay statements she submitted regarding symptoms.  The examiner should note that military sexual trauma was previously confirmed.  Detailed reasons for all opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


